DETAILED ACTION
Notice of Pre-AlA or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1 -20 are pending. Claims 1, 8, and 15 are in independent forms. 
Priority
3.	 No foreign priority has been claimed. 
Information Disclosure Statement
4. 	No information disclosure statements (IDS's) submitted in these application. 
Drawings
5. 	The drawings filed on 06/07/2019 are accepted by the examiner.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 8-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rykowski US Patent Application Publication No. 2017/0164142 (hereinafter Rykowski) in view of Lam et al. US Patent No. 10,219,106 (hereinafter Lam).
Regarding claim 1, Rykowski discloses a method, comprising: 
“by operation of a user device, receiving beacon data via a wireless signal” (see Rykowski pars. 0012-0014, A signal received from a beacon may be used for identification of the beacon's location or the receiver's location. The latter requires signal processing by the receiver or sending information to an external control system), 
“the beacon data including unencrypted data that includes a key identification (ID) 5corresponding to a private key/public key pair, a time value, and a location value” (see Rykowski par. 0019, 0049, generating a public and private keys pair associated with the beacon; associating a unique identifier with the beacon; transmitting the public key associated with the unique identifier to an external device; cyclically transmitting beacon's identifier as well as its transmitter's signal power; transmitting a signal comprising unencrypted, variable data; First the beacon transmits (301) a signal comprising constant data (as in step 202). Further, the beacon transmits (302) a signal comprising unencrypted, variable data (preferably time variable data), for example a time counter or successive transmission number), and 
“encrypted data that includes at least a beacon ID, a beacon time value, and a beacon location value” (see Rykowski pars. 0019, 0049, 0055, transmitting a signal comprising encrypted variable data, which are the same as the unencrypted variable data, the encryption being effected by using the private key associated with the beacon. A receiver will obtain (304) the source beacon's public key, from an external database, based on the beacon's identifier (such as a serial number) and uses this key in order to decrypt the encrypted part of the received broadcast. Subsequently, there is verified whether encrypted data and unencrypted data match (305). In case of a match (306), the beacon is treated as a trusted beacon);
Rykowski does not explicitly discloses determining that at least the unencrypted time value is within a 10predetermined range of a current time value of the user device; storing the beacon data in a user record with at least a user ID; and periodically uploading the user record to a tracking system.
However, in analogues art, Lam discloses determining that at least the unencrypted time value is within a 10predetermined range of a current time value of the user device (see Lam col. 2, line 62-col. 3, line 22, col. 16, lines 24-33, the beacon device may use a pseudorandom function, along with a key (e.g., a secret shared key) established between the beacon device and the server, to generate an encoded beacon ID (e.g., an updated beacon ID) based on the beacon data and the time value. In some implementations, the time value may be a truncated value of a current time identified at the beacon device. Accordingly, the beacon device updates its beacon value that is broadcast to one or more mobile devices. Because the beacon device updates (e.g., periodically or regularly) its beacon device ID, the beacon ID (e.g., the encoded beacon ID) of the beacon device may be considered to “evolve” over time. In some implementations, the Beacon_ID that is broadcast is generated from a PRF in the following form (T, PRF.sub.k(beacon_data∥T), location_data), where T is the current time in a pre-defined format and the tuple location_data is part of beacon data. For example, the beacon data of iBeacon is (UUID(16B), Major (2B), Minor (2B), TX_Power (1B)), and (Major, Minor) may include the location data. It is noted that inclusion of the location_data in the generated beacon ID is optional and other implementations may not include the location_data); storing the beacon data in a user record with at least a user ID (see Lam col. 23, lines 28-45, when a mobile device 140 makes queries to the server 160 with a received beacon ID, the server 160 would potentially be able to trace where the mobile device 140 (and its owner) has been by examining the queries made by the mobile device 140 since the server 160 knows the physical locations of a deployed beacon device. In order to protect the user privacy, private information retrieval (PIR) or oblivious transfer (OT) is implemented to protect user privacy. To illustrate, the server 160 may arrange beacon device content as a database indexed by the updated beacon ID. Accordingly, the mobile device 140 can use a particular beacon ID (e.g., an encoded beacon ID) as index to run a PIR with the server 160); and periodically uploading the user record to a tracking system (see Lam col. 14, lines 27-37, an example of a tracking data structure 220 that tracks mobile device information is depicted. For a particular mobile device, the tracking data structure 220 may include one or more criteria, such as the criterion 182, a last report time of the mobile device, and a latest location (e.g., as reported by the mobile device). As shown, the tracking data structure 220 also indicates data sent and data to send to the mobile device. In a particular implementation, the data sent may include or correspond to a mapping data structure (e.g., 154) generated based on a previous location of the mobile device, and data to be send may include or correspond to a mapping data structure (e.g., 154) generated based on a the latest location of the mobile device. The tracking data structure 220 may be stored at the server 160).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lam into the system of Rykowski to include a beacon message may be generated based on the device ID and a time value based on the clock (see Lam col. 9, lines 32-34).

Regarding claim 2, Rykowski in view of Lam discloses the method of claim 1, 
Rykowski further discloses 15by operation of the user device, in response to receiving the beacon data, determining a distance to a source of the beacon data (see Rykowski pars. 0013, 0052, When the beacon is determined as trusted the receiver may determine a distance of the receiver from the beacon and report its location to a database).  

Regarding claim 3, Rykowski in view of Lam discloses the method of claim 1, 
Lam further discloses receiving the beacon data includes receiving a packet compatible with a 20standard selected from the group of: at least one IEEE 802.11 wireless standard, and at least one Bluetooth standard, including a Bluetooth Low Energy (BLE) standard (see Lam col. 6, line 65-col. 7, line 6, col. 23, lines 59-61, The receiver 120, the transmitter 122, or both, may be configured to enable communication according to one or more communication protocols or standards (e.g., a Bluetooth protocol, an Ethernet protocol, a transmission control protocol/internet protocol (TCP/IP), an Institute of Electrical and Electronics Engineers (IEEE) 802.11 protocol, an IEEE 802.16 protocol, a 3rd Generation (3G) protocol, and a 4th Generation (4G)/long term evolution (LTE) protocol, etc.). The beacon device, such as the beacon device 110, may include a Bluetooth low energy device);  and determining the distance is selected from a fine time measurement operation and an angle of arrival measurement (see Lam col. 24, lines 16-26, The location data indicates a physical location of the mobile device and the server may generate the mapping data structure based on the location data. In a particular implementation, the mapping data structure is generated based on at least one criterion and the location data. The at least one criterion, such as criterion 182, includes a distance, a communication range, a device type, a service type, or a combination thereof). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lam into the system of Rykowski to include a beacon message may be generated based on the device ID and a time value based on the clock (see Lam col. 9, lines 32-34).

Regarding claim 8, Rykowski discloses a device, comprising: 
 “5wireless circuits configured to receive beacon data according to at least one protocol” (see Rykowski pars. 0012-0014, 0063, A signal received from a beacon may be used for identification of the beacon's location or the receiver's location. The latter requires signal processing by the receiver or sending information to an external control system. A client device receives signals from focal beacons, preferably by means of a Bluetooth LE 4.0 transmission, as well as verifies the level of trust with respect to the different geolocation beacons, by decrypting the received transmission using beacons public keys obtained from a central database); 
“the beacon data including unencrypted data that includes a key ID corresponding to a private key/public key pair, a time value, and a location value” (see Rykowski par. 0019, 0049, generating a public and private keys pair associated with the beacon; associating a unique identifier with the beacon; transmitting the public key associated with the unique identifier to an external device; cyclically transmitting beacon's identifier as well as its transmitter's signal power; transmitting a signal comprising unencrypted, variable data; First the beacon transmits (301) a signal comprising constant data (as in step 202). Further, the beacon transmits (302) a signal comprising unencrypted, variable data (preferably time variable data), for example a time counter or successive transmission number); and 
“encrypted data that includes at least a beacon ID, a beacon 10time value, and a beacon location value” (see Rykowski pars. 0019, 0049, 0051, transmitting a signal comprising encrypted variable data, which are the same as the unencrypted variable data, the encryption being effected by using the private key associated with the beacon. A receiver will obtain (304) the source beacon's public key, from an external database, based on the beacon's identifier (such as a serial number) and uses this key in order to decrypt the encrypted part of the received broadcast. Subsequently, there is verified whether encrypted data and unencrypted data match (305). In case of a match (306), the beacon is treated as a trusted beacon);
Rykowski does not explicitly discloses a nonvolatile memory (NVM) configured to store at least a user identification (ID), and a user tracking record; processing circuits configured to determine that the unencrypted time value is within a predetermined range of a time for the device; and add the received beacon data to the user tracking record with at least 15the user ID; and transmit the tracking record to a tracking system via the wireless circuits.
However, in analogues art, Lam discloses a nonvolatile memory (NVM) configured to store at least a user identification (ID), and a user tracking record (see Lam Fig. 1, Memory 114, col. 7, lines 22-39, Memory 144 may include ROM devices, RAM devices, one or more HDDs, flash memory devices, SSDs, other devices configured to store data in a persistent or non-persistent state, or a combination of different memory devices. The memory 144 includes instructions 152, a mapping data structure 154 (e.g., a hash table), the filter parameters 156, and location data 158);
 processing circuits configured to determine that the unencrypted time value is within a predetermined range of a time for the device (see Lam col. 2, line 62-col. 3, line 22, col. 16, lines 24-33, the beacon device may use a pseudorandom function, along with a key (e.g., a secret shared key) established between the beacon device and the server, to generate an encoded beacon ID (e.g., an updated beacon ID) based on the beacon data and the time value. In some implementations, the time value may be a truncated value of a current time identified at the beacon device. Accordingly, the beacon device updates its beacon value that is broadcast to one or more mobile devices. Because the beacon device updates (e.g., periodically or regularly) its beacon device ID, the beacon ID (e.g., the encoded beacon ID) of the beacon device may be considered to “evolve” over time. In some implementations, the Beacon_ID that is broadcast is generated from a PRF in the following form (T, PRF.sub.k(beacon_data∥T), location_data), where T is the current time in a pre-defined format and the tuple location_data is part of beacon data. For example, the beacon data of iBeacon is (UUID(16B), Major (2B), Minor (2B), TX_Power (1B)), and (Major, Minor) may include the location data. It is noted that inclusion of the location_data in the generated beacon ID is optional and other implementations may not include the location_data); and add the received beacon data to the user tracking record with at least 15the user ID (see Lam col. 23, lines 28-45, when a mobile device 140 makes queries to the server 160 with a received beacon ID, the server 160 would potentially be able to trace where the mobile device 140 (and its owner) has been by examining the queries made by the mobile device 140 since the server 160 knows the physical locations of a deployed beacon device. In order to protect the user privacy, private information retrieval (PIR) or oblivious transfer (OT) is implemented to protect user privacy. To illustrate, the server 160 may arrange beacon device content as a database indexed by the updated beacon ID. Accordingly, the mobile device 140 can use a particular beacon ID (e.g., an encoded beacon ID) as index to run a PIR with the server 160); and transmit the tracking record to a tracking system via the wireless circuits (see Lam col. 14, lines 27-37, an example of a tracking data structure 220 that tracks mobile device information is depicted. For a particular mobile device, the tracking data structure 220 may include one or more criteria, such as the criterion 182, a last report time of the mobile device, and a latest location (e.g., as reported by the mobile device). As shown, the tracking data structure 220 also indicates data sent and data to send to the mobile device. In a particular implementation, the data sent may include or correspond to a mapping data structure (e.g., 154) generated based on a previous location of the mobile device, and data to be send may include or correspond to a mapping data structure (e.g., 154) generated based on a the latest location of the mobile device. The tracking data structure 220 may be stored at the server 160).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lam into the system of Rykowski to include a beacon message may be generated based on the device ID and a time value based on the clock (see Lam col. 9, lines 32-34).
  
Regarding claim 9, Rykowski in view of Lam discloses the device of claim 8, 
Rykowski further discloses 20the wireless circuits are configured to determine a distance to a source of the beacon data (see Rykowski pars. 0013, 0052, When the beacon is determined as trusted the receiver may determine a distance of the receiver from the beacon and report its location to a database); and the processing circuits are configured to include any determined distances to sources of beacon data in the tracking record (see Rykowski pars. 0016, measuring/locating/tracking device 200 may be configured to be in communication with a beacon device, wherein the beacon device may be configured to transmit a signal to measuring/locating/tracking device 200 if it is determined that the device is lost, misplaced, or stolen). 

  25Regarding claim 10, Rykowski in view of Lam discloses the device of claim 8, 
Lam further discloses the wireless circuits are selected from the group of: circuits compatible with at least one 802.11 wireless standard and at least one Bluetooth standard, including a Bluetooth Low Energy (BLE) standard (see Lam col. 6, line 65-col. 7, line 6, col. 23, lines 59-61, The receiver 120, the transmitter 122, or both, may be configured to enable communication according to one or more communication protocols or standards (e.g., a Bluetooth protocol, an Ethernet protocol, a transmission control protocol/internet protocol (TCP/IP), an Institute of Electrical and Electronics Engineers (IEEE) 802.11 protocol, an IEEE 802.16 protocol, a 3rd Generation (3G) protocol, and a 4th Generation (4G)/long term evolution (LTE) protocol, etc.). The beacon device, such as the beacon device 110, may include a Bluetooth low energy device); and the wireless circuits determine the distance according to an operation 30selected from the group of: a fine time measurement operation and an angle of arrival measurement (see Lam col. 24, lines 16-26, The location data indicates a physical location of the mobile device and the server may generate the mapping data structure based on the location data. In a particular implementation, the mapping data structure is generated based on at least one criterion and the location data. The at least one criterion, such as criterion 182, includes a distance, a communication range, a device type, a service type, or a combination thereof). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lam into the system of Rykowski to include a beacon message may be generated based on the device ID and a time value based on the clock (see Lam col. 9, lines 32-34).

Regarding claim 13, the device of claim 8, wherein: the processing circuits are further configured to receive a token from an authority; 25transmit the token with the user ID and an alert indication to the tracking system; wherein the authority is an entity authenticated with the tracking system, and the token expires after a predetermined amount of time.

30Regarding claim 14, the device of claim 8, wherein: the device comprises a personal electronic device (see Lam col. 7, lines 8-12, The mobile device 140 may include a smartphone, a tablet computing device, a personal computing device, a laptop computing device, a desktop computing device, a computer system of a vehicle, a personal digital assistant (PDA), a smart watch, a global positioning system (GPS) device, etc); and CD20018 30the wireless circuits comprise a combination integrated circuit device having communication circuits compatible with an IEEE 802.11 wireless standard, and a Bluetooth standard including the BLE standard (see Lam col. 6, line 65-col. 7, line 6, col. 23, lines 59-61, The receiver 120, the transmitter 122, or both, may be configured to enable communication according to one or more communication protocols or standards (e.g., a Bluetooth protocol, an Ethernet protocol, a transmission control protocol/internet protocol (TCP/IP), an Institute of Electrical and Electronics Engineers (IEEE) 802.11 protocol, an IEEE 802.16 protocol, a 3rd Generation (3G) protocol, and a 4th Generation (4G)/long term evolution (LTE) protocol, etc.). The beacon device, such as the beacon device 110, may include a Bluetooth low energy device).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lam into the system of Rykowski to include a beacon message may be generated based on the device ID and a time value based on the clock (see Lam col. 9, lines 32-34).

5Regarding claim 15, Rykowski discloses a system, comprising: 
at least one beacon device comprising memory circuits configured to store a beacon identification (ID) value, a public encryption key, and a key ID corresponding to the public encryption key” (see Rykowski par. 0025, Another object of the present invention is a trusted geolocation beacon, the beacon comprising: a data bus communicatively coupled to a memory and other components of the system so that they may be managed by a controller; a geolocation sensor; the beacon further comprising: a public key register storing beacon's public key; a private key register storing beacon's private key; wherein the controller is configured to execute all steps of the method according to the present invention); 
generate encrypted data by encrypting at least the beacon ID value, the beacon time value, and the beacon location value with the public encryption key” (see Rykowski par. 0019, 0049, generating a public and private keys pair associated with the beacon; associating a unique identifier with the beacon; transmitting the public key associated with the unique identifier to an external device; cyclically transmitting beacon's identifier as well as its transmitter's signal power; transmitting a signal comprising unencrypted, variable data; First the beacon transmits (301) a signal comprising constant data (as in step 202). Further, the beacon transmits (302) a signal comprising unencrypted, variable data (preferably time variable data), for example a time counter or successive transmission number); 
 “construct a beacon packet that includes the random network address, the encrypted data, and unencrypted data, the unencrypted data including the first key ID, the beacon time value, and the beacon location value” (see Rykowski par. 0051, 0019, 0049, a preamble (401) is applied to mark the beginning of a message, an address part (409) is used to broadcast the identifier (unique address) of the beacon, a CRC (Cyclic Redundancy Check) checksum (404) ensures the correctness of the whole message, and a header (405) is used to transmit the used length of the payload part (406). An access address part (402) may be used to broadcast the address of the possible receiver (or receiver group), generating a public and private keys pair associated with the beacon; associating a unique identifier with the beacon; transmitting the public key associated with the unique identifier to an external device; cyclically transmitting beacon's identifier as well as its transmitter's signal power; transmitting a signal comprising unencrypted, variable data; First the beacon transmits (301) a signal comprising constant data (as in step 202). Further, the beacon transmits (302) a signal comprising unencrypted, variable data (preferably time variable data), for example a time counter or successive transmission number);  and 
“20wireless circuits configured to wirelessly transmit the beacon packet according to at least one wireless protocol” (see Rykowski pars. 0012-0014, 0063, A signal received from a beacon may be used for identification of the beacon's location or the receiver's location. The latter requires signal processing by the receiver or sending information to an external control system. A client device receives signals from focal beacons, preferably by means of a Bluetooth LE 4.0 transmission, as well as verifies the level of trust with respect to the different geolocation beacons, by decrypting the received transmission using beacons public keys obtained from a central database); and 
“an antenna system coupled to the wireless circuits” (see Rykowski par. 0012, particularly in radio, signal strength refers to a magnitude of an electromagnetic field at a reference point that is at a distance from a transmitting antenna. It may also be referred to as received signal level or field strength. Typically, it is expressed in voltage per length or a difference in transmitted signal power and power of signal received by a reference antenna);
Rykowski does not explicitly discloses processing circuits configured to determine a beacon time value and beacon location value;  15generate a random network address. 
However, in analogues art, Lam discloses 10processing circuits configured to determine a beacon time value and beacon location value (see Lam col. 10, lines 37-47, an apparatus (e.g., the beacon device 110) includes the memory 114 configured to store a beacon device identifier (e.g., 136) and the processor 112 coupled to the memory 114 and configured to determine a time value and to generate an encoded beacon identifier (ID) 191 based on the beacon device identifier (e.g., 136) and the time value. The apparatus (e.g., the beacon device 110) further includes the transmitter 122 coupled to theprocessor 112 and configured to transmit the encoded beacon ID 191 to the mobile device 140);
  15generate a random network address (see Lam col. 13, lines 27-34, the beacon device 110 is configured to update its beacon ID (to generate encoded beacon IDs). By changing the beacon ID (and appearing to provide a random beacon ID), the system 100 is able to defend against piggybacking attacks which rely on identification and continued use of a beacon ID to enable the attackers unauthorized use of the system).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lam into the system of Rykowski to include a beacon message may be generated based on the device ID and a time value based on the clock (see Lam col. 9, lines 32-34).
 
Regarding claim 16, Rykowski in view of Lam discloses the system of claim 15, 
Lam further discloses 25the beacon packet is selected from: a beacon packet compatible with at least one IEEE 802.11 wireless standard and an advertising packet compatible with a Bluetooth standard including a Bluetooth low energy (BLE) standard (see Lam col. 6, line 65-col. 7, line 6, col. 23, lines 59-61, The receiver 120, the transmitter 122, or both, may be configured to enable communication according to one or more communication protocols or standards (e.g., a Bluetooth protocol, an Ethernet protocol, a transmission control protocol/internet protocol (TCP/IP), an Institute of Electrical and Electronics Engineers (IEEE) 802.11 protocol, an IEEE 802.16 protocol, a 3rd Generation (3G) protocol, and a 4th Generation (4G)/long term evolution (LTE) protocol, etc.). The beacon device, such as the beacon device 110, may include a Bluetooth low energy device).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lam into the system of Rykowski to include a beacon message may be generated based on the device ID and a time value based on the clock (see Lam col. 9, lines 32-34).
  
Regarding claim 17, the system of claim 15, 
 user wireless circuits configured to receive the beacon packet (Rykowski in pars. 0012-0014, 0063 discloses A signal received from a beacon may be used for identification of the beacon's location or the receiver's location. The latter requires signal processing by the receiver or sending information to an external control system. A client device receives signals from focal beacons, preferably by means of a Bluetooth LE 4.0 transmission, as well as verifies the level of trust with respect to the different geolocation beacons, by decrypting the received transmission using beacons public keys obtained from a central database); but does not explicitly discloses at least one user device comprising a nonvolatile memory (NVM) configured to store at least CD20018 31a user ID, and a user tracking record; user processing circuits configured to 5add the received beacon data to the user tracking record with at least the user ID if the unencrypted time value of the beacon packet is within a predetermined time of the user device; and transmit the tracking record to a tracking system via the user wireless circuits. However, in analogues art, Lam discloses at least one user device comprising a nonvolatile memory (NVM) configured to store at least CD20018 31a user ID, and a user tracking record (see Lam Fig. 1, Memory 114, col. 7, lines 22-39, Memory 144 may include ROM devices, RAM devices, one or more HDDs, flash memory devices, SSDs, other devices configured to store data in a persistent or non-persistent state, or a combination of different memory devices. The memory 144 includes instructions 152, a mapping data structure 154 (e.g., a hash table), the filter parameters 156, and location data 158); user processing circuits configured to 5add the received beacon data to the user tracking record with at least the user ID if the unencrypted time value of the beacon packet is within a predetermined time of the user device (see Lam col. 23, lines 28-45, col. 2, line 62-col. 3, line 22, when a mobile device 140 makes queries to the server 160 with a received beacon ID, the server 160 would potentially be able to trace where the mobile device 140 (and its owner) has been by examining the queries made by the mobile device 140 since the server 160 knows the physical locations of a deployed beacon device. In order to protect the user privacy, private information retrieval (PIR) or oblivious transfer (OT) is implemented to protect user privacy. To illustrate, the server 160 may arrange beacon device content as a database indexed by the updated beacon ID. Accordingly, the mobile device 140 can use a particular beacon ID (e.g., an encoded beacon ID) as index to run a PIR with the server 160, the beacon device may use a pseudorandom function, along with a key (e.g., a secret shared key) established between the beacon device and the server, to generate an encoded beacon ID (e.g., an updated beacon ID) based on the beacon data and the time value.); and transmit the tracking record to a tracking system via the user wireless circuits (see Lam col. 14, lines 27-37, an example of a tracking data structure 220 that tracks mobile device information is depicted. For a particular mobile device, the tracking data structure 220 may include one or more criteria, such as the criterion 182, a last report time of the mobile device, and a latest location (e.g., as reported by the mobile device). As shown, the tracking data structure 220 also indicates data sent and data to send to the mobile device. In a particular implementation, the data sent may include or correspond to a mapping data structure (e.g., 154) generated based on a previous location of the mobile device, and data to be send may include or correspond to a mapping data structure (e.g., 154) generated based on a the latest location of the mobile device. The tracking data structure 220 may be stored at the server 160).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lam into the system of Rykowski to include a beacon message may be generated based on the device ID and a time value based on the clock (see Lam col. 9, lines 32-34).

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rykowski US Patent Application Publication No. 2017/0164142 (hereinafter Rykowski) in view of Lam et al. US Patent No. 10,219,106 (hereinafter Lam) in further view of Lalande et al. US Patent Application Publication No. 2022/0200789 (hereinafter Lalande).
Regarding claim 4, Rykowski in view of Lam discloses the method of claim 1, 
Rykowski in view of Lam does not explicitly discloses by operation of the user device, establishing an anonymous connection with the tracking system; CD20018 27authenticating the tracking system; and receiving at least a user ID from the tracking system.
However, in analogues art, Lalande discloses establishing an anonymous connection with the tracking system (see Lalande par. 0045, The wireless accessory can also be any other wireless device, including beacons or locator tags that can be attached to other devices or items to enable the tracking or locating of those devices or items. In one embodiment, the wireless accessory 201 can be paired with the mobile device 102 using a wireless technology standard, such as but not limited to Bluetooth); authenticating the tracking system (see Lalande par. 0054, The key can be derived based on an anti-tracking secret known only to the mobile device 102 and the wireless accessory 201, allowing the mobile device 102, and only the mobile device, to determine which public key will be broadcast by the wireless accessory 201 at any given timestamp); and receiving at least a user ID from the tracking system (see Lalande par. 0051, If the owner of the wireless accessory 201 wishes to locate the wireless accessory, the owner can access a device locator user interface (e.g., device locator UI 204) on the mobile device 102. The device locator UI 204 can be associated with a device locator application that is used to locate electronic devices and accessories that are registered with an online account of the user, such as a cloud services account or another type of online account).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lalande into the system of Rykowski and Lam to include a backtracking resistance is enabled, the anti-tracking secret is transferred to the wireless accessory but is not retained by the wireless accessory (see Lalande par. 0055).

9.	Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rykowski US Patent Application Publication No. 2017/0164142 (hereinafter Rykowski) in view of Lam et al. US Patent No. 10,219,106 (hereinafter Lam) in further view of Friend et al. US Patent Application Publication No. 2022/0046023 (hereinafter Friend).
Regarding claims 7, 13, and 20, Rykowski in view of Lam discloses the method of claim 1, the device of claim 8, the system of claim 18,
Rykowski in view of Lam does not explicitly discloses receiving a token from an authority; transmitting the token with the user ID and an alert indication to the tracking system; wherein the authority is an entity authenticated with the tracking system, and the token expires after a predetermined amount of time.
However, in analogues art, Friend discloses receiving a token from an authority (see Friend par. 0057, receiving, by a server computer from a first application on a user device, an indication that a user has been authenticated; receiving, by the server computer from a second application on the user device, an indication that the user is detected, wherein the user device receives the indication that the user is detected from a wearable device on the user; and based on receiving the two indications within a time period, generating or maintaining a trust token for the user); 25transmitting the token with the user ID and an alert indication to the tracking system (see Friend par. 0067, determining, by a user device, that a user has been authenticated; transmitting, by the user device to a server computer, an indication that the user has been authenticated; determining, by the user device, that the user is detected, wherein the user device determines that the user is detected based on information generated by a wearable device based on detecting a heartbeat of the user; and transmitting, by the user device to the server computer, an indication that the user is detected, wherein the server computer generates or maintains a trust token for the user based on receiving the two indications within a time period); wherein the authority is an entity authenticated with the tracking system, and the token expires after a predetermined amount of time (see Friend pars. 0100-0101, At step 606, the server computer may determine whether the indications of steps 602 and 604 are received within a threshold period of time. The server computer may compare the timestamp indicating the time at which the user was authenticated to the timestamp indicating the time at which the user was detected (e.g., by subtracting the two timestamps to identify the time period that elapsed between receiving the two indications). The server computer may identify a predetermined threshold period of time. If the indications are not received within the threshold time period, then the server computer may refrain from generating a trust token, and the flow may end).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Friend into the system of Rykowski and Lam to receive, by the server computer from the second application on the user device, an indication that the user is not detected; and based on receiving the indication that the user is not detected, revoking the trust token. (see Friend par. 0007).
Allowable Subject Matter
10. 	Claims 5-6, 11-12, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim
and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433     

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433